DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 69 claims among other things “………………………………….. the inner surface of the lens being disposed adjacent the outer surface of the light guide, and the outer surface of the lens being covered by an opaque cover, the opaque cover defining transparent and/or translucent portions, wherein the light guide transmits visible light from the visible light source through at least a portion of the outer surface of the light guide, and the light from the outer surface of the light guide passes through the lens and the transparent and/or translucent portions of the opaque cover.” Which is not taught or fairly suggested by the prior art of record.
	Claims 70-89 depend on claim 69.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381.  The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M SEMBER/Primary Examiner, Art Unit 2875